DETAILED ACTION
The RCE filed March 15, 2021 has been entered. Claims 1-25 are pending. Claims 1, 10, 21 and 25 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 9,997,220. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 9,997,220
Comment
Claim 1: An apparatus comprising: 
a control circuit comprising: 







Claim 3: The apparatus of claim 1, wherein the first timing circuit is configured to latch a first signal responsive to the first delayed clock signal and further configured to provide a first latched signal responsive to one of first and second clock signals, wherein the first delayed clock signal is a delayed version of the first clock signal, and wherein the second delayed clock signal is a delayed version of the second clock signal.













Claim 1: (continued) a selector circuit coupled to first and second timing circuits and configured to receive the selection signal indicative of a 


Claim 25. A method comprising: 
receiving a first clock signal; 
providing a second clock signal and a third clock signal that is complementary signal of the second clock signal; 








selecting, based on a selection signal including a logic level, the second clock signal or the third clock signal to be provided as a selected signal for timing the latching of a first signal and a second signal, wherein the logic level indicates a number of clock cycles for timing the latching of the first signal and the second signal responsive to a delayed version of the second clock signal; 
latching the second signal responsive to either the second clock signal or the third clock signal according to the selected signal; 
latching the first signal responsive to a delayed version of the third clock signal to provide a third signal; 
providing either the second signal or the third signal as a fourth signal, according to the selected signal; and 



a second delay circuit configured to receive a second clock signal and further configured to provide a second delayed clock signal responsive, at least in part, to the
second clock signal, wherein the second clock signal is complementary to the first clock signal;
first and second circuit nodes;
a first timing circuit coupled between the first and second circuit nodes, configured to latch a first signal on the first circuit node to provide a first latched signal responsive, at least in part, to the first delayed clock signal and further configured to provide the first latched signal on the second circuit node responsive, at least in part, to
one of the first and second clock signals;
a second timing circuit coupled between the first and second circuit nodes in parallel to the first timing
circuit, configured to latch the first signal on the first circuit node to provide a second latched signal responsive, at least in part, to the second delayed clock signal
and further configured to provide the second latched signal on the second circuit node responsive, at least in part, to the other of the first and second clock signals;
and
a selector circuit coupled to the first and second timing circuits and configured to receive a selection 

Claim 19. A method comprising:
receiving a first clock signal having a first frequency;
providing a second clock signal and a third clock signal that is complementary signal of the second clock signal;
the second clock signal and the third clock signal having a second frequency that is half the first frequency;
providing a delayed second clock signal responsive to the second clock signal;
selecting, based on a selection signal including a logic level, the second clock signal or the third clock signal to be provided as a selected signal for timing the
latching of a first signal and a second signal, wherein the logic level indicates a number of clock cycles for timing the latching of the first signal and the second
signal responsive to the second delayed clock signal;



latching the first signal responsive to the delayed second
clock signal to provide the second signal; and

clock signal or the third clock signal according to the selected signal.
1


Allowable Subject Matter

Claims 1-25 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above rejection.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims proper operation of the memory based on the correct timing of internal command and clock signals.
Regarding independent claim 1, 10, 21 and 25, the major difference in the claims not found in the prior art, along with the other claimed features, is that an apparatus and a method thereof comprising a control circuitry having a delay circuit and a selector circuit, wherein a delay circuit receiving a command latency associated with a memory command and to calculate a number of clock cycles for a selection signal based on the comparison of the command latency a latency of the system clock signal relative to a delay line clock signal to a predetermined clock value, wherein a selector circuit coupled to first and second timing circuits and having a receive the selection signal indicative of a selection of the first timing circuit or the second timing circuit, and wherein a logic level of the selection signal indicates the number of clock cycles in an operation of the first timing circuit responsive to a first delayed clock signal or for of the second timing circuit responsive to a second delayed clock signal over the prior art.
Claims 2-9, 11-20 and 22-24 are allowed due to claim dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, the various dependent claims are anticipated by/obvious in view of the conflicting patent.